DETAILED ACTION
Remarks
This Non-final office action is in response to the RCE filled on 11/26/2021. 
Claims 1, 8, 9, 10-12, 15 and 18 are amended. 
Claims 7, 14 and 20 are canceled. 
Claims 1-6, 8-13 and 15-19 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:
Claim 8, line 9, “one event and being received” should be “one event and received”.
Claim 8, line 13, which recites “the traffic light timing data being adjustable” can demonstrate some uncertainty and interpreted as intended use. An example rephrase of this limitation could be “the traffic light timing data is adjustable” in order to claim the limitation positively.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0242922 (“Dulberg”), and in view of US 2010/0171640 (“Delia”), and further in view of US 2020/0070834 (“Mizoguchi”).
Regarding claim 1, Dulberg discloses a system for optimizing traffic flow (see [0012], where “a system is disclosed for managing vehicle traffic in an intersection.”; see also [0132], where “traffic orchestrating module 414 may process the received data to generate a regional scene image and to optimize traffic across the geographic area associated with regional system 300.”; see also [0110], fig 1 and 3), the system comprising :
a plurality of vehicles each having a transceiver configured to communicate vehicle telemetry data including vehicle location data  (see [0019], where “Another aspect of the present disclosure is directed to a method for managing traffic in an intersection. The method may include detecting a plurality of electromagnetic emissions originating from vehicles in a vicinity of the intersection.”; see also [0109], where “In one embodiment, the system may generate alerts from the information or share some of the information with road users. In cases where the vehicle can geo-locate itself based on other measures (e.g., GPS), the disclosed system may validate and verify the measurements made by the vehicle itself”; Showing the system is capable of receiving location data from a vehicle. Despite this exert only stating “the vehicle,” the overall scope of the invention taught by Dulberg is to detect electromagnetic emissions from multiple road users, as specified in at least [0109], and shown in Figure 1.);
a remote data server (see [0112], where “the generated signals from each receiver 110 may be conveyed to a controller 120”; The controller, 120 is interpreted to be equivalent to the claimed “remote data server”) configured to: 
receive the respective vehicle telemetry data from the plurality of vehicles (see [0110], where “local system 100 includes four receivers 110 for determining at least one of location, speed, and direction of different road users 115.”; see also [0112]. Dulberg states “at least one” throughout the specification and from at least fig 1, it is clear that “at least one” encompasses a plurality of vehicles within this aspect.),

determine swarm traffic flow data based on the respective vehicle telemetry data from the plurality of vehicles (for the examination purposes, swarm flow is interpreted as flow of any group of vehicles. See Dulberg [0110], where “FIG. 1 illustrates a local system 100 deployed in an intersection 105 and configured to monitor and manage traffic in intersection 105. In the depicted exemplary configuration, local system 100 includes four receivers 110 for determining at least one of location, speed, and direction of different road users 115.”; see also [0402], where transmitter unit associated with the vehicle is transmitting the location and speed data), and
determine adjusted traffic light timing data to optimize traffic flow based on the  swarm traffic flow data (see [0112], where “In another embodiment, controller 120 may improve the traffic flow in intersection 105 and increase the average throughput of intersection 105 (i.e., the average number of vehicles crossing an intersection in a predefined  may then determine the traffic management action based on the locations and the velocities of the first and second vehicles. For example, system 2700 may determine the amount of time it will take vehicle 2735A to pass through intersection 2705, and may adjust the timing of traffic lights 2725A and 2725B accordingly, to facilitate efficient flow of traffic. For example, system 2700 may cause traffic light 2725A to change to red just after vehicle 2735A has passed through the intersection, where after traffic light 2725B can change to green, to allow traffic flow across the other traffic lanes of intersection 2705.”); and
a plurality of traffic lights coupled to the remote data server and configured to receive the adjusted traffic light timing data and illuminate the plurality of traffic lights based on the adjusted traffic light timing data (see [0112], where “In one embodiment, controller 120 may transform traffic in intersection 105 from liquid dynamics (i.e., a red traffic light or a stop sign acts like a dam stopping the flow) to a slot-based mechanism where each road user 115 is assigned a specific route synchronized with the routes of other road users 115. In another embodiment, controller 120 may improve the traffic flow in intersection 105 and increase the average throughput of intersection 105 (i.e., the average number of vehicles crossing an intersection in a predefined period of time), for example, by 10%, 20%, 30%, or more. One way in which controller 120 may increase the average throughput of intersection 105 is by changing the traffic lights based on the real traffic conditions as opposed to predefined scheduling regime.”; see also fig 1).

However another embodiment (traffic control and dual usage beacon) of Dulberg discloses a plurality of vehicles each having a transceiver configured to communicate vehicle telemetry data including vehicle location data and vehicle speed data (see [0402], where “the encoded information may include data specific to the manually operated road-vehicle with which transmitter unit 4200 is associated. Such specific data may include encoded outputs from one or more sensors associated with the vehicle. These sensor outputs may include position information acquired from a GPS receiver; speed information acquired from a speedometer or other speed sensor or speed computing element; pitch, yaw, and/or roll from accelerometers, IMU, etc.; current heading information; etc.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dulberg to incorporate the vehicle speed data for managing the traffic signal based on the real-time traffic flow towards a certain direction and calculating traffic flow data more accurately by adding both location and speed data.
Modified Dulberg does not disclose the following limitations:
receive event data including a location and time duration of at least one event from at least one of the plurality of vehicles; and
determine adjusted traffic light timing … based on the event data.
However Delia discloses a system, receive event data including a location and time duration of at least one event (see [0021], where “a system and method for controlling and adjusting traffic light timing patterns to ; and
determine adjusted traffic light timing … based on the event data (see [0021], where “a system and method for controlling and adjusting traffic light timing patterns to accommodate special events in response to a statistical analysis of projected traffic volumes based on standard deviations from a scheduled point in time.”; see also [0027], where “a traffic light control algorithm module structured and/or programmed to receive the input variables from the input variable module, to determine light status control information for the first traffic light, and to output the light status control information to the first traffic light to control operation of the first traffic light; wherein the plurality of input variables includes at least a first event prediction related variable.”).
Because both Dulberg and Delia are in the same field of endeavor of vehicle navigation system and traffic light adjustment based on the surrounding situation. Before the effective  receive event data including a location and time duration of at least one event; and determine adjusted traffic light timing … based on the event data, for planning an optimal driving trajectory, increasing the fuel-efficiency for the vehicle, reducing traffic congestion in an area, which could also lead to reducing chances of collisions.
Modified Dulberg in view of Delia does not disclose the following limitation:
receive event data … from at least one of the plurality of vehicles.
However Mizoguchi discloses an automated driving assistance system, wherein receive event data … from at least one of the plurality of vehicles (see fig 5, where a time elapse situation with a construction zone is shown. see also fig 2, where configuration of an automated vehicle is shown, 21d is front travelling environment recognizer, 11 is the map locator unit and 12a is the dynamic map setting/updating section. 21d is in communication with 12a. 12a read the information acquired by 21d to update the map dynamically. So map is updated based on the information /data acquired by the vehicle. see also [0043], where “The front-traveling-environment recognizer 21d may read the traveling-environment image data subjected to the image processing at the IPU 21c to acquire front-traveling-environment information on the basis of the traveling-environment image data...Specific but non-limiting examples of the data on road feature of the own-vehicle traveling course may include data on a road curvature of a middle of a lane at which a lane line dividing the lane into right and left lanes extends, data on the widths of the right and left lanes divided by the lane line (i.e., lane widths), intersections, colors of signals indicated by traffic lights, road signs, obstacles, such as a may read the front-traveling-environment information acquired by the front-traveling-environment recognizer 21d to update the dynamic map information …in the map database 17 in real time. The dynamic map that covers the region around the position of the own vehicle M and the target traveling course and is read by the road-map-information acquirer 12d may thus be sequentially updated also with the information acquired by the front-traveling-environment recognizer 21d of the camera unit 21 (e.g., information indicating that the lane regulation has been already released, information indicating that the traffic congestion due to the lane regulation has been relieved, or information indicating that the tail end of the traffic queue of vehicles is positioned adjacent to the own vehicle M).”; the sensor on the vehicle is acquiring road information e.g. presence of construction zone on the travelling route. Map is updated based on the acquired data by the vehicle. Presence of construction zone is interpreted as event data. And the system is sequentially updating the road traffic information which include duration of the event.).
Because Dulberg, Delia and Mizoguchi are in the same field of endeavor of vehicle navigation system based on the surrounding situation. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dulberg in view of Delia to incorporate the teachings of Mizoguchi by including the above feature, receive event data … from at least one of the plurality of vehicles, for bypassing regulation zone during travel based on the real-time traffic data and reach destination faster and safer without any delay.
Regarding claim 2, Dulberg further discloses a system, wherein the plurality of vehicles are each configured to detect the presence of one or more other vehicles to identify a swarm (see [0103], where “vehicle radar”; see also [0139], where “in some cases, road users may have a directional electromagnetic emitter (e.g., a proximity radar motion sensor).”; see also [0157], where “Specifically, the system may transmit messages that may describe the situation on the road and assist the vehicle to plan an optimal driving trajectory. In one embodiment, the messages may include at least one of: updates on the self-location of the vehicle, updates on the location of other vehicles, information about obstacles on the road, information about closed lanes, and information about permitted speed.”; see also fig 1, each vehicle near the intersection is able to detect other road users / obstructions within the intersection is illustrated.), and
wherein the identified swarm and location data corresponding with the identified swarm is communicated to the remote data server (see [0110], where “local system 100 includes four receivers 110 for determining at least one of location, speed, and direction of different road users 115.”; see also [0157], where “Specifically, the system may transmit messages that may describe the situation on the road and assist the vehicle to plan an optimal driving trajectory. In one embodiment, the messages may include at least one of: updates on the self-location of the vehicle, updates on the location of other vehicles, information about obstacles on the road, information about closed lanes, and information about permitted speed.”; see also [0008]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0242922 (“Dulberg”), in view of US 2010/0171640 (“Delia”), and in view of US 2020/0070834 (“Mizoguchi”), as applied to claims 1 and 2 above, and further in view of US 2019/0236959 (“Belapurkar”).
Regarding claim 3, Dulberg further discloses a system, wherein the plurality of vehicles are configured to identify the swarm(see [0139], where “For example, in some cases, road users may have a directional electromagnetic emitter ( e.g., a proximity radar motion sensor).”), and 
wherein the location data corresponding with the identified swarm includes location data of the (see [0019], where “The method may include detecting a plurality of electromagnetic emissions originating from vehicles in a vicinity of the intersection. The method may further include receiving signal information, wherein the signal information is representative of at least some of the plurality of electromagnetic emissions. The method may further include determining substantially in real-time locations of a plurality of vehicles approaching the intersection based on the received signal information.”; see also [0109], where “In cases where the vehicle can geo-locate itself based on other measures (e.g., GPS), the disclosed system may validate and verify the measurements made by the vehicle itself.”).
Dulberg teaches location data and sending location data to a remote server. Dulberg also teaches a vehicle proximity sensor. Although Dulberg discloses a live dynamic map of the road area including each vehicles’ geo-location, trajectory, speed, and acceleration, Dulberg in view a system to identify the swarm by identifying a frontmost and rearmost vehicle.
However, Belapurkar discloses a system for identifying a frontmost vehicle and a rearmost vehicle within a swarm (see figure 6 and [0062]. One of the embodiments of Belapurkar is geared towards forming, and positioning vehicles accordingly in a swarm to take advantage of drafting that otherwise wouldn’t be possible (see [0006]). In doing-so, Belapurkar identifies a leading vehicle, and a last vehicle within the swarm for positioning purposes (i.e. to ensure the correct vehicle is in the middle), and for compensation purposes (see [0111] and [0112]). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dulberg in view of Delia and Mizoguchi to incorporate the teachings of Belapurkar by including the above feature, identifying a frontmost vehicle and a rearmost vehicle within a swarm, for tracking the leader vehicle and the last vehicle on the swarm/group and reducing traffic congestion.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0242922 (“Dulberg”), in view of US 2010/0171640 (“Delia”), and in view of US 2020/0070834 (“Mizoguchi”), as applied to claim 1 above, and further in view of US 2019/0122548 (“Sakuma”).
Regarding claim 5, Dulberg in view of Delia and Mizoguchi does not disclose the following limitation:
wherein the remote data server is configured to communicate the adjusted traffic light timing data to one or more vehicles of the plurality of vehicles. 
wherein the remote data server is configured to communicate the adjusted traffic light timing data to one or more vehicles of the plurality of vehicles (see [0020], where “transmitting information indicating timing of change of the traffic light to the green light based on the stored period of change, to a vehicle which approaches the intersection”; see also [0009] and [0020]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dulberg in view of Delia and Mizoguchi to incorporate the teachings of Sakuma by including the above feature, wherein the remote data server is configured to communicate the adjusted traffic light timing data to one or more vehicles of the plurality of vehicles, for planning an optimal driving trajectory, increasing the fuel-efficiency for the vehicle, reducing traffic congestion in an area, which could also lead to reducing chances of collisions.
Regarding claim 6, Dulberg further discloses a system, wherein the one or more vehicles of the plurality of vehicles are configured to determine an optimal route from a current location to a destination based on the  transmitted data from the server (see [0157], where “For example, the system (e.g., local system 100) may transmit one or more messages to the vehicle as modulated information on the carrier signal.
Specifically, the system may transmit messages that may describe the situation on the road and assist the vehicle to plan an optimal driving trajectory. In one embodiment, the messages may include at least one of: updates on the self‐location of the vehicle, updates on the location of other vehicles, information about obstacles on the road, information about closed lanes, and information about permitted speed.”).

adjusted traffic light timing data to a vehicle.
However Sakuma further discloses a system, wherein transmitting traffic light timing data to a vehicle (see [0020], where “transmitting information indicating timing of change of the traffic light to the green light based on the stored period of change, to a vehicle which approaches the intersection”; see also [0009] and [0020]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dulberg in view of Delia and Mizoguchi to incorporate the teachings of Sakuma by including the above feature, transmitting traffic light timing data to a vehicle, for planning an optimal driving trajectory, increasing the fuel-efficiency for the vehicle, reducing traffic congestion in an area, which could also lead to reducing chances of collisions.

Claim(s) 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0069208 (“Nair”), in view of US 2020/0312155 (“Kelkar”), in view of US 2019/0236959 (“Belapurkar”), and in view of US 2010/0171640 (“Delia”), and further in view of US 2020/0070834 (“Mizoguchi”).
Regarding claim 8, Nair discloses a system for navigating a vehicle (see [0031], where “To address this problem, FIG. 1A is a diagram of a system capable of optimizing travel time for at least one vehicle by detecting status changes of traffic signals. In one scenario, mobile phone cameras and/or on-dash cameras may capture status changes of traffic signals. Then, this information is utilized by system 100 for recalculating a new route with shorter travel time. The , the system comprising: 
an input/output device of the vehicle configured to receive a destination from a user of the vehicle (see [0074], where “The user of the vehicle 701 may enter the destination information in his/her navigation device, whereupon the navigation device may provide the user with multiple routing options”; see also [0033]); 
a location sensor configured to detect a current location of the vehicle (see [0035], where “The system 100 also includes sensors 105. The sensors 105 may be any type of sensor. In certain embodiments, the sensors 105 may include, for example, but not restricted to, a global positioning sensor for gathering location data,”);
a transceiver of the vehicle configured to communicate the current location and the destination to a remote data server (see [0036], where “Further, various elements of the system 100 may communicate with each other through a communication network 107.”; see also [0035], where “In certain embodiments, the sensors 105 may include, for example, but not restricted to, a global positioning sensor for gathering location data, Light Detection And Ranging (LID AR) for gathering distance data, a network detection sensor for detecting wireless signals or receivers for different short-range communications (e.g., Bluetooth, Wi-Fi, Li-Fi, Near Field Communication (NFC) etc.), temporal information sensors, a camera/imaging sensor for gathering image data (e.g., the camera sensors may automatically capture traffic lights for analysis purpose), and the like.”);
a memory of the remote data server configured to store (see fig 1, where the connectivity between the plurality of UE’s (user equipment), selection platform, and geographic database is shown. See also fig 8, where route for a vehicle is recalculated based on traffic density information and acceleration information is shown. See also [0041], where “the geographic database 111 may store attributes for one or more road segments (i.e., traffic signal information, traffic volume information, speed information, etc.). The information may be any multiple types of information that can provide means for aiding in the content provisioning and sharing process.”; see also [0071], where “the selection platform 109 may determine a relative distance of the at least one vehicle from one or more other vehicles in one or more neighboring lanes of the at least one multi-lane road segment. In one embodiment, the traffic density information is based, at least in part, on the relative distance.”), 
a processor of the remote data server configured to determine one or more routes from the current location to the destination based on the (see [0064], where “In one scenario, the selection platform 109 ;
a transceiver of the remote data server configured to receive the current location and the destination from the transceiver of the vehicle (see [0035], where “In one example embodiment, the UE 101 may include GPS receivers to obtain geographic coordinates from satellites 119 for determining current location and time associated with the UE 101. ... In another example embodiment, the one or more sensors may provide in-vehicle navigation services, wherein one or more location based services may be provided to the at least one UE 101 associated with the at least one user of the vehicle and/or at least one other UE 101 associated with the at least one vehicle.”; see also [0039] and [0096]) and communicate the determined one or more routes from the current location to the destination to the transceiver of the vehicle for display by the input/output device of the vehicle (see [0081], where “The camera sensors 901 and/or 903 may transmit this information to the selection platform 109 via communication network 107. ….. Then, the selection platform 109 may calculate alternate routes to optimize travel time for at least one user. In one scenario, if a navigation device is making a vehicle turn left, then the selection platform 109 may recommend the driver of the vehicle wait despite the red traffic light because left turn arrow comes before the green light. In another scenario, if a navigation device is making a vehicle go straight, then the selection platform 109 may recommend the driver of the vehicle to turn left when a traffic light is red because left tum arrow comes before the green light.”).
Nair does not disclose the following limitations:
store event data, swarm traffic flow data, …the event data including a location and a time duration of at least one event and being received from at least one of a plurality of vehicles including the vehicle, the swarm traffic flow data associated with one or more swarms of vehicles of the plurality of vehicles travelling together, each swarm of the one or more swarms identified by iteratively identifying vehicles behind a frontmost vehicle until a rearmost vehicle is identified, the traffic light timing data being adjustable based on the event data and the swarm traffic flow data.
However Kelkar further discloses a system configured to store swarm traffic flow (see [0107], where “The navigation system 446 stores, calculates, and provides route and destination information and facilitates features like turn-by-turn directions.”; see also [0104]),… the swarm traffic flow data associated with one or more swarms of vehicles of the plurality of vehicles travelling together, (see fig 20, where traffic scenario on a roadway having different groupings of vehicles are shown. 2012 represents one swarm. 2022 represents another swarm and 2024 represents another swarm; see also [0122], where “At block 704, the method 700 includes the rendezvous module 102 identifying a vehicle associated with the cooperation goal.”; identifying vehicle associated with the cooperative goal is interpreted as identifying a swarm (group of vehicles). see also [0296]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nair to incorporate the teachings of Kelkar by including the above feature, store swarm traffic flow, …the swarm traffic flow data associated with one or more swarms of vehicles of the plurality of vehicles travelling together, for reducing traffic congestion by managing the traffic signal based on the real-time traffic flow towards a certain direction e.g. if multiple swarm is detected in a direction increase the time of green light or shorten the time for red light and keeping a particular group of vehicles (swarm) together and avoiding the split of vehicles in a swarm.
Nair in view of Kelkar does not disclose the following limitations:
store event data, …the event data including a location and a time duration of at least one event and being received from at least one of a plurality of vehicles including the vehicle, …each swarm of the one or more swarms identified by iteratively identifying vehicles behind a frontmost vehicle until a rearmost vehicle is identified, the traffic light timing data being adjustable based on the event data and the swarm traffic flow data.
However, Belapurkar further discloses a system, wherein each swarm of the one or more swarms identified by iteratively identifying vehicles behind a frontmost vehicle until a rearmost vehicle is identified (see figure 6 and [0062]. One of the embodiments of Belapurkar is geared towards forming, and positioning vehicles accordingly in a swarm to take advantage of drafting that otherwise wouldn’t be possible (see at least [0006]). In doing-so, Belapurkar identifies a leading vehicle, and a last vehicle within the swarm for positioning purposes (i.e. to Positioning of the vehicle is done while vehicles are continuously moving (changing local position). For positioning the vehicle relative position as well as exact position is determined which is an iterative process.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nair in view of Kelkar to incorporate the teachings of Belapurkar by including the above feature, each swarm of the one or more swarms identified by iteratively identifying vehicles behind a frontmost vehicle until a rearmost vehicle is identified, for tracking the leader vehicle and the last vehicle on the swarm/group and reducing traffic congestion.
Nair in view of Kelkar and Belapurkar does not disclose the following limitations:
store event data, …the event data including a location and a time duration of at least one event and being received from at least one of a plurality of vehicles including the vehicle, …, the traffic light timing data being adjustable based on the event data and the swarm traffic flow data.
 store event data and the event data including a location and a time duration of at least one event  (see [0021], where “a system and method for controlling and adjusting traffic light timing patterns to accommodate special events in response to a statistical analysis of projected traffic volumes based on standard deviations from a scheduled point in time. These events can include, but are not limited to 1) a sporting event, 2) a musical concert, 3) a political rally, 4) a play, opera, or other cultural event, 5) traffic exiting an airport after large flights arrive, and 6) a funeral procession.”; see also [0027], where “a traffic light control system for controlling a first traffic light, which includes an input variable module structured and/or programmed to receive and/or determine a plurality of input variables;… wherein the plurality of input variables includes at least a first event prediction related variable. The first event prediction related variable can include information related to an event date, event time, event location, expected event attendance, first vehicle access arrival frequency variable, and/or expected event traffic volume.”; see also [0012]); and
the traffic light timing data being adjustable based on the event data and the swarm traffic flow data (see [0021], where “a system and method for controlling and adjusting traffic light timing patterns to accommodate special events in response to a statistical analysis of projected traffic volumes based on standard deviations from a scheduled point in time.”; see also [0027], where “a traffic light control algorithm module structured and/or programmed to receive the input variables from the input variable module, to determine light status control information for the first traffic light, and to output the light status control information to the .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nair in view of Kelkar and Belapurkar to incorporate the teachings of Delia by including the above feature, store event data, …the event data including a location and a time duration of at least one event…, the traffic light timing data being adjustable based on the event data and the swarm traffic flow data, for planning an optimal driving trajectory, increasing the fuel-efficiency for the vehicle, reducing traffic congestion in an area, which could also lead to reducing chances of collisions.
Nair in view of Kelkar, Belapurkar and Delia does not disclose the following limitation:
the event data … being received from at least one of a plurality of vehicles including the vehicle.
However Mizoguchi further discloses an automated driving assistance system, wherein the event data … being received from at least one of a plurality of vehicles including the vehicle (see fig 5, where a time elapse situation with a construction zone is shown. see also fig 2, where configuration of an automated vehicle is shown, 21d is front travelling environment recognizer, 11 is the map locator unit and 12a is the dynamic map setting/updating section. 21d is in communication with 12a. 12a read the information acquired by 21d to update the map dynamically. So map is updated based on the information /data acquired by the vehicle. see also [0043], where “The front-traveling-environment recognizer 21d may read the traveling-environment image data subjected to the image processing at the IPU 21c to acquire front-traveling-environment information on the basis of the traveling-environment image a may read the front-traveling-environment information acquired by the front-traveling-environment recognizer 21d to update the dynamic map information …in the map database 17 in real time. The dynamic map that covers the region around the position of the own vehicle M and the target traveling course and is read by the road-map-information acquirer 12d may thus be sequentially updated also with the information acquired by the front-traveling-environment recognizer 21d of the camera unit 21 (e.g., information indicating that the lane regulation has been already released, information indicating that the traffic congestion due to the lane regulation has been relieved, or information indicating that the tail end of the traffic queue of vehicles is positioned adjacent to the own vehicle M).”; the sensor on the vehicle is acquiring road information e.g. presence of construction zone on the travelling route. Map is updated based on the acquired data by the vehicle. Presence of construction zone is interpreted as event data. And the system is sequentially updating the road traffic information which include duration of the event.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nair in view of Kelkar, Belapurkar and Delia to incorporate the teachings of Mizoguchi by including the above feature, the event data … being received from at least one of a plurality of vehicles including the vehicle, for bypassing regulation zone during travel based on the real-time traffic data and reach destination faster and safer without any delay.
Regarding claim 9, Nair further discloses a system, wherein the plurality of vehicles each have a location sensor configured to detect location data (see [0035], where “The system 100 also includes sensors 105. The sensors 105 may be any type of sensor. In certain embodiments, the sensors 105 may include, for example, but not restricted to, a global positioning sensor for gathering location data,”) and a transceiver configured to communicate the location data to the remote data server (see fig 1A, where system is in communication with service platform, 113 and remote database. See also [0036], where “Further, various elements of the system 100 may communicate with each other through a communication network 107.”; see also [0043]. [0047] and [0049]), and
wherein the remote data server is configured to: 
receive the respective location data from the plurality of vehicles (see [0064], where “In one scenario, the selection platform 109 may take into consideration the speed limits, the traffic density information in the neighboring lanes, etc. while calculating an alternative faster route.”; traffic density information include location data. see also fig 8A-B, where route of a vehicle is recalculated based on traffic density information. see also [0071] and [0096]), and
determine the (see fig 8B, where traffic flow data is shown with respect to location of plurality of vehicles. See also [0064] and [0071]).
Nair does not disclose the following limitations:
determine swarm traffic flow. 
However Kelkar further discloses a system configured to determine swarm traffic flow (see fig 20, where traffic scenario on a roadway having different groupings of vehicles are shown. 2012 represents one swarm. 2022 represents another swarm and 2024 represents another swarm; see also [0122], where “At block 704, the method 700 includes the rendezvous module 102 identifying a vehicle associated with the cooperation goal.”; identifying vehicle associated with the cooperative goal is interpreted as determining a swarm (group of vehicles). see also [0296]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nair to incorporate the teachings of Kelkar by including the above feature, determine swarm traffic flow, for reducing traffic congestion by managing the traffic signal based on the real-time traffic flow towards a certain direction.
Regarding claim 11, Nair further discloses a system, wherein the plurality of vehicles are each configured to detect the presence of one or more other vehicles to identify a traffic flow  (see [0035], where “In a further example embodiment, sensors about the perimeter of the vehicle may detect the relative distance of the vehicle from lane or roadways, the presence of other vehicles, pedestrians, traffic lights, potholes and any other objects, or a combination thereof.”; see also [0071]), and
wherein the identified  (see [0071], where “the selection platform 109 may determine a relative distance of the at least one vehicle from one or more other vehicles in one or more neighboring lanes of the at least one multi-lane .
Nair does not disclose the following limitation:
 identify a swarm of the one or more swarms.
However Kelkar further discloses a system configured to identify a swarm of the one or more swarms (see fig 20, where traffic scenario on a roadway having different groupings of vehicles are shown. 2012 represents one swarm. 2022 represents another swarm and 2024 represents another swarm; see also [0122], where “At block 704, the method 700 includes the rendezvous module 102 identifying a vehicle associated with the cooperation goal.”; identifying vehicle associated with the cooperative goal is interpreted as determining a swarm (group of vehicles). see also [0296]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nair to incorporate the teachings of Kelkar by including the above feature, identify a swarm of the one or more swarms, for reducing traffic congestion by managing the traffic signal based on the real-time traffic flow towards a certain direction.
Regarding claim 12, Nair further discloses a system, wherein the plurality of vehicles are configured to identify the (see [0035], where “The system 100 also includes sensors 105. The sensors 105 may be any type of sensor. In certain embodiments, the sensors 105 may include, for example, but not restricted to, a global positioning sensor for gathering location data, Light Detection And Ranging (LID AR) for , and
wherein the location data corresponding with the identified (see [0079], where “FIG. 8A is a diagram that represents a scenario wherein route for at least one vehicle is recalculated based, at least in part, on acceleration information, traffic density information, or a combination thereof.”; see also [0080] and fig 8A-B).
Nair teaches location data and sending location data to a remote server. Although Nair teaches dynamic map/calculation of the road area. Nair does not disclose a system for identifying a frontmost and rearmost vehicle within the plurality of vehicles.
However Kelkar further discloses a system configured to identify swarm traffic flow (see fig 20, where traffic scenario on a roadway having different groupings of vehicles are shown. 2012 represents one swarm. 2022 represents another swarm and 2024 represents another swarm; see also [0122], where “At block 704, the method 700 includes the rendezvous module 102 identifying a vehicle associated with the cooperation goal.”; identifying vehicle associated with the cooperative goal is interpreted as identifying a swarm (group of vehicles). see also [0296]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nair to incorporate the teachings of Kelkar by identify swarm traffic flow, for reducing traffic congestion by managing the traffic signal based on the real-time traffic flow towards a certain direction.
Nair in view of Kelkar does not disclose the following limitation:
identifying a frontmost and rearmost vehicle within the plurality of vehicles.
However, Belapurkar further discloses a system for identifying a frontmost and rearmost vehicle within the plurality of vehicles (see figure 6 and [0062]. One of the embodiments of Belapurkar is geared towards forming, and positioning vehicles accordingly in a swarm to take advantage of drafting that otherwise wouldn’t be possible (see [0006]). In doing-so, Belapurkar identifies a leading vehicle, and a last vehicle within the swarm for positioning purposes (i.e. to ensure the correct vehicle is in the middle), and for compensation purposes (see [0111] and [0112]). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nair in view of Kelkar to incorporate the teachings of Belapurkar by including the above feature, identifying a frontmost and rearmost vehicle within the plurality of vehicles, for tracking the leader vehicle and the last vehicle on the swarm/group and reducing traffic congestion.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0069208 (“Nair”), in view of US 2020/0312155 (“Kelkar”), in view of US 2019/0236959 (“Belapurkar”), in view of US 2010/0171640 (“Delia”), and in view of US 2020/0070834 (“Mizoguchi”), as applied to claim 8 and 9 above, and further in view of US 2020/0242922 (“Dulberg”).
Regarding claim 10, Nair in view of Kelkar and Belapurkar does not disclose the following limitations:
wherein the remote data server is configured to determine adjusted traffic light timing data to optimize traffic flow based on the event data, swarm traffic flow data and the traffic light timing data, and communicate the adjusted traffic light timing data to the traffic lights between the current location and the destination.
However Delia further discloses a system wherein the remote data server is configured to determine adjusted traffic light timing data to optimize traffic flow based on the event data (see [0021], where “a system and method for controlling and adjusting traffic light timing patterns to accommodate special events in response to a statistical analysis of projected traffic volumes based on standard deviations from a scheduled point in time.”; see also [0027], where “a traffic light control algorithm module structured and/or programmed to receive the input variables from the input variable module, to determine light status control information for the first traffic light, and to output the light status control information to the first traffic light to control operation of the first traffic light; wherein the plurality of input variables includes at least a first event prediction related variable.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nair in view of Kelkar and Belapurkar to incorporate the teachings of Delia by including the above feature, wherein the remote data server is configured to determine adjusted traffic light timing data to optimize traffic flow based on the event data, for planning an optimal driving trajectory, increasing the fuel-
Nair in view of Kelkar, Belapurkar, Delia and Mizoguchi does not disclose the following limitations:
wherein the remote data server is configured to determine adjusted traffic light timing data to optimize traffic flow based on the swarm traffic flow data and the traffic light timing data, and communicate the adjusted traffic light timing data to the traffic lights between the current location and the destination.
However Dulberg further discloses a system, wherein the remote data server is configured to determine adjusted traffic light timing data to optimize traffic flow based on the swarm traffic flow data and the traffic light timing data (see [0112], where “In another embodiment, controller 120 may improve the traffic flow in intersection 105 and increase the average throughput of intersection 105 (i.e., the average number of vehicles crossing an intersection in a predefined period of time), for example, by 10%, 20%, 30%, or more. One way in which controller 120 may increase the average throughput of intersection 105 is by changing the traffic lights based on the real traffic conditions as opposed to predefined scheduling regime.”; see also [0267], where “System 2700 may then determine the traffic management action based on the locations and the velocities of the first and second vehicles. For example, system 2700 may determine the amount of time it will take vehicle 2735A to pass through intersection 2705, and may adjust the timing of traffic lights 2725A and 2725B accordingly, to facilitate efficient flow of traffic. For example, system 2700 may cause traffic light 2725A to change to red just after vehicle 2735A has passed through the intersection, where after traffic , and communicate the adjusted traffic light timing data to the traffic lights between the current location and the destination (see [0105], where “In one embodiment, a receiver consistent with the disclosure may be mounted on a traffic light, a lamppost, a billboard, a cellular antenna, among others”; see also [0162], where “In another embodiment, the system may provide first vehicle 1100 at least one notice 1214 including environmental data, such as traffic/navigation updates, light conditions, weather conditions, and the like”; see [0174], where “The processing device may use the stored locations and the stored data to determine at least one traffic management action, for example, traffic light timing schedule”; see also fig 3).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nair in view of Kelkar, Belapurkar, Delia and Mizoguchi to incorporate the teachings of Dulberg by including the above feature, wherein the remote data server is further configured to determine adjusted traffic light timing data to optimize traffic flow based on the swarm traffic flow data and the traffic light timing data, and communicate the adjusted traffic light timing data to the traffic lights between the current location and the destination, for granting a large swarm, or a high-density/high-volume group of vehicles the power to adjust traffic light timing for the sake of overall efficiency for all vehicles, to avoid any traffic congestion, and to avoid possible collisions.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0069208 (“Nair”), in view of US 2020/0312155 (“Kelkar”), in view of US 2019/0236959 , as applied to claim 8 and 9 above, and further in view of US 2019/0122548 (“Sakuma”).
Regarding claim 13, Nair in view of Kelkar, Belapurkar, Delia and Mizoguchi does not disclose the following limitation:
wherein the remote data server is configured to communicate the adjusted traffic light timing data to the transceiver of the vehicle.
However Sakuma further discloses a system, wherein the remote data server is configured to communicate the adjusted traffic light timing data to the transceiver of the vehicle (see [0020], where “transmitting information indicating timing of change of the traffic light to the green light based on the stored period of change, to a vehicle which approaches the intersection”; see also [0009] and [0020]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dulberg in view of Delia and Mizoguchi to incorporate the teachings of Sakuma by including the above feature, wherein the remote data server is configured to communicate the adjusted traffic light timing data to the transceiver of the vehicle, for planning an optimal driving trajectory, increasing the fuel-efficiency for the vehicle, reducing traffic congestion in an area, which could also lead to reducing chances of collisions.

Claim(s) 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0242922 (“Dulberg”), in view of US 2020/0312155 (“Kelkar”), and in view of US 2010/0171640 (“Delia”), and further in view of US 2020/0070834 (“Mizoguchi”).
Regarding claim 15, Dulberg further discloses a method for optimizing traffic flow (see [0012], where “a system is disclosed for managing vehicle traffic in an intersection.”; see also [0132], where “traffic orchestrating module 414 may process the received data to generate a regional scene image and to optimize traffic across the geographic area associated with regional system 300.”; see also [0110], fig 1 and 3), the method comprising: 
receiving, by a transceiver of a remote data server, from a plurality of vehicles, respective location data  (see [0112], where “the generated signals from each receiver 110 may be conveyed to a controller 120”; The controller, 120 is interpreted to be equivalent to the claimed “remote data server”; see also [0110], where “local system 100 includes four receivers 110 for determining at least one of location, speed, and direction of different road users 115.”; See also [0402], where “the encoded information may include data specific to the manually operated road-vehicle with which transmitter unit 4200 is associated. Such specific data may include encoded outputs from one or more sensors associated with the vehicle. These sensor outputs may include position information acquired from a GPS receiver; speed information acquired from a speedometer or other speed sensor or speed computing element; pitch, yaw, and/or roll from accelerometers, IMU, etc.; current heading information; etc.”; Dulberg states “at least one” throughout the specification and from at least fig 1, it is clear that “at least one” encompasses a plurality of vehicles within this aspect. See also [0112], fig 1 and 3);

determining, by a processor of the remote data server,  (see [0110], where “FIG. 1 illustrates a local system 100 deployed in an intersection 105 and configured to monitor and manage traffic in intersection 105. In the depicted exemplary configuration, local system 100 includes four receivers 110 for determining at least one of location, speed, and direction of different road users 115.”; see also [0012]);
determining, by the processor of the remote data server, adjusted traffic light timing data to optimize traffic flow based on the   (see [0112], where “In another embodiment, controller 120 may improve the traffic flow in intersection 105 and increase the average throughput of intersection 105 (i.e., the average number of vehicles crossing an intersection in a predefined period of time), for example, by 10%, 20%, 30%, or more. One way in which controller 120 may increase the average throughput of intersection 105 is by changing the traffic lights based on the real traffic conditions as opposed to predefined scheduling regime.”; see also [0267], where “System 2700 may then determine the traffic management action based on the locations and the velocities of the first and second vehicles. For example, system 2700 may determine the amount of time it will take vehicle 2735A to pass through intersection 2705, and may adjust the timing of traffic lights 2725A and 2725B accordingly, to facilitate efficient flow of traffic. For example, system 2700 may cause traffic light 2725A to change to red just after vehicle 2735A has passed through the ;
receiving, by a traffic light, the adjusted traffic light timing data (see [0112], where “In one embodiment, controller 120 may transform traffic in intersection 105 from liquid dynamics (i.e., a red traffic light or a stop sign acts like a dam stopping the flow) to a slot-based mechanism where each road user 115 is assigned a specific route synchronized with the routes of other road users 115. In another embodiment, controller 120 may improve the traffic flow in intersection 105 and increase the average throughput of intersection 105 (i.e., the average number of vehicles crossing an intersection in a predefined period of time), for example, by 10%, 20%, 30%, or more. One way in which controller 120 may increase the average throughput of intersection 105 is by changing the traffic lights based on the real traffic conditions as opposed to predefined scheduling regime.”; see also fig 1 and [0267]); and
illuminating, by the traffic light, one or more lights of the traffic light based on the adjusted traffic light timing data (see [0112], where “controller 120 may improve the traffic flow in intersection 105 and increase the average throughput of intersection 105 (i.e., the average number of vehicles crossing an intersection in a predefined period of time), for example, by 10%, 20%, 30%, or more. One way in which controller 120 may increase the average throughput of intersection 105 is by changing the traffic lights based on the real traffic conditions as opposed to predefined scheduling regime.”; see also fig 1 and [0267]).
Traffic control system disclosed by an embodiment of Dulberg (citation above) does not disclose communication of vehicle speed data. 
 receiving location data and a vehicle speed data of the plurality of vehicles (see [0402], where “the encoded information may include data specific to the manually operated road-vehicle with which transmitter unit 4200 is associated. Such specific data may include encoded outputs from one or more sensors associated with the vehicle. These sensor outputs may include position information acquired from a GPS receiver; speed information acquired from a speedometer or other speed sensor or speed computing element; pitch, yaw, and/or roll from accelerometers, IMU, etc.; current heading information; etc.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dulberg to incorporate the vehicle speed data for managing the traffic signal based on the real-time traffic flow towards a certain direction and calculating traffic flow data more accurately by adding both location and speed data.
Dulberg discloses a method that identify one or more vehicles flow though a road section. Modified Dulberg does not disclose a method, wherein 
identifying one or more swarms of vehicles travelling together;
 receiving, by the transceiver of the remote data server, event data including a location and a time duration of at least one event from at least one of the plurality of vehicles; and
determining,.. adjusted traffic light timing data …based on the event data.
However Kelkar further discloses a method, wherein identifying one or more swarms of vehicles travelling together (see fig 20, where traffic scenario on a roadway having different groupings of vehicles are travelling together. 2012 represents one swarm. 2022 represents another swarm and 2024 represents another swarm; see also [0122], where “At block 704, the identifying vehicle associated with the cooperative goal is interpreted as identifying a swarm (group of vehicles). See [0084], where “FIG. 1 is a block diagram of the cooperative autonomy framework 100 according to one embodiment. The cooperative autonomy framework 100 includes a rendezvous module 102”; See also [0101], where “In FIG. 4, the host vehicle includes VCD 402, vehicle systems 404, and vehicle sensors 406. Generally, the VCD 402 includes a processor 408, a memory 410, a disk 412, and an input/output (I/O) device 414, which are each operably connected for computer communication via a bus 416 and/or other wired and wireless technologies defined herein.”; see also [0084, 0102], where “the processor 408 can include the rendezvous module 102,”; rendezvous module is on the vehicle or can be remote from the vehicle; see also [0296]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dulberg to incorporate the teachings of Kelkar by including the above feature, identifying one or more swarms of vehicles travelling together, for reducing traffic congestion by managing the traffic signal based on the real-time traffic flow towards a certain direction e.g. if multiple swarm is detected in a direction increase the time of green light or shorten the time for red light and keeping a particular group of vehicles (swarm) together and avoiding the split of vehicles in a swarm.
Dulberg in view of Kelkar does not disclose a method, wherein 
receiving, by the transceiver of the remote data server, event data including a location and a time duration of at least one event from at least one of the plurality of vehicles; and
determining,.. adjusted traffic light timing data … based on the event data.
 receiving, by the transceiver of the remote data server, event data including a location and a time duration of at least one event  (see [0021], where “a system and method for controlling and adjusting traffic light timing patterns to accommodate special events in response to a statistical analysis of projected traffic volumes based on standard deviations from a scheduled point in time. These events can include, but are not limited to 1) a sporting event, 2) a musical concert, 3) a political rally, 4) a play, opera, or other cultural event, 5) traffic exiting an airport after large flights arrive, and 6) a funeral procession.”; see also [0027], where “a traffic light control system for controlling a first traffic light, which includes an input variable module structured and/or programmed to receive and/or determine a plurality of input variables;… wherein the plurality of input variables includes at least a first event prediction related variable. The first event prediction related variable can include information related to an event date, event time, event location, expected event attendance, first vehicle access arrival frequency variable, and/or expected event traffic volume.”; see also [0012]); and
determining,.. adjusted traffic light timing data … based on the event data (see [0021], where “a system and method for controlling and adjusting traffic light timing patterns to accommodate special events in response to a statistical analysis of projected traffic volumes based on standard deviations from a scheduled point in time.”; see also [0027], where “a traffic light control algorithm module structured and/or programmed to receive the input variables from the input variable module, to determine light status control information for the first traffic light, and to output the light status control information to the first traffic light to control .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dulberg to incorporate the teachings of Delia by including the above feature, receiving, by the transceiver of the remote data server, event data including a location and a time duration of at least one event; and determining,.. adjusted traffic light timing data … based on the event data, for planning an optimal driving trajectory, increasing the fuel-efficiency for the vehicle, reducing traffic congestion in an area, which could also lead to reducing chances of collisions.
Modified Dulberg in view of Kelkar and Delia does not disclose the following limitation:
receiving event data … from at least one of the plurality of vehicles.
However Mizoguchi further discloses an automated driving assistance system, wherein receiving event data … from at least one of the plurality of vehicles (see fig 5, where a time elapse situation with a construction zone is shown. see also fig 2, where configuration of an automated vehicle is shown, 21d is front travelling environment recognizer, 11 is the map locator unit and 12a is the dynamic map setting/updating section. 21d is in communication with 12a. 12a read the information acquired by 21d to update the map dynamically. So map is updated based on the information /data acquired by the vehicle. see also [0043], where “The front-traveling-environment recognizer 21d may read the traveling-environment image data subjected to the image processing at the IPU 21c to acquire front-traveling-environment information on the basis of the traveling-environment image data...Specific but non-limiting examples of the data on road feature of the own-vehicle traveling course may include data on a a may read the front-traveling-environment information acquired by the front-traveling-environment recognizer 21d to update the dynamic map information …in the map database 17 in real time. The dynamic map that covers the region around the position of the own vehicle M and the target traveling course and is read by the road-map-information acquirer 12d may thus be sequentially updated also with the information acquired by the front-traveling-environment recognizer 21d of the camera unit 21 (e.g., information indicating that the lane regulation has been already released, information indicating that the traffic congestion due to the lane regulation has been relieved, or information indicating that the tail end of the traffic queue of vehicles is positioned adjacent to the own vehicle M).”; the sensor on the vehicle is acquiring road information e.g. presence of construction zone on the travelling route. Map is updated based on the acquired data by the vehicle. Presence of construction zone is interpreted as event data. And the system is sequentially updating the road traffic information which include duration of the event.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dulberg in view of Kelkar and Delia to incorporate the teachings of Mizoguchi by including the above feature, receiving event data … from at least one of the plurality of vehicles, for bypassing regulation zone during travel based on the real-time traffic data and reach destination faster and safer without any delay.
Regarding claim 16, Dulberg further discloses a method, wherein detecting, by each vehicle of the plurality of vehicles, a presence of one or more other vehicles travelling (see [0103], where “vehicle radar”; see also [0139], where “in some cases, road users may have a directional electromagnetic emitter (e.g., a proximity radar motion sensor).”; see also [0157], where “Specifically, the system may transmit messages that may describe the situation on the road and assist the vehicle to plan an optimal driving trajectory. In one embodiment, the messages may include at least one of: updates on the self-location of the vehicle, updates on the location of other vehicles, information about obstacles on the road, information about closed lanes, and information about permitted speed.”; see also fig 1, each vehicle near the intersection is able to detect other road users / obstructions within the intersection is illustrated. ), and
Wherein the method further comprises:
determining location data corresponding with the identified vehicle (see [0110], where “local system 100 includes four receivers 110 for determining at least one of location, speed, and direction of different road users 115.”); and
communicating, by at least one vehicle of the plurality of vehicles, the location data corresponding to the identified (see [0157], where “Specifically, the system may transmit messages that may describe the situation on the road and assist the vehicle to plan an optimal driving trajectory. In one embodiment, the messages may include at least one of: updates on the self-location of the vehicle, updates on the location of other vehicles, information about obstacles on the road, information about closed lanes, and information about permitted speed.”; see also [0008], fig 1 and 3).
 does not disclose a method for identifying the one or more swarms comprises: detecting a presence of one or more other vehicles travelling with the vehicle; and 
communicating data corresponding to the identified swarm to the remote data server.
However Kelkar further discloses a method for identifying the one or more swarms comprises: detecting a presence of one or more other vehicles travelling with the vehicle (see fig 20, where traffic scenario on a roadway having different groupings of vehicles are shown. 2012 represents one swarm. 2022 represents another swarm and 2024 represents another swarm; see also [0122], where “At block 704, the method 700 includes the rendezvous module 102 identifying a vehicle associated with the cooperation goal.”; identifying vehicle associated with the cooperative goal is interpreted as identifying a swarm (group of vehicles). see also [0296]); and 
communicating data corresponding to the identified swarm to the remote data server (See fig 4, where remote server, 436 and communication interface, 444; Location information of other vehicles is sent to server/controller. See also [0084], where “the cooperative autonomy framework 100 can be implemented remotely from a cooperating vehicle, for example, with a portable device 454, or the remote server 436, connected via the communication network 420 or the wireless network antenna 434.”; See also [0123], where “the cooperative vehicle 212 may be broadcasting an indication with the portable device 454, or the remote server 436, connected via the communication network 420 or the wireless network antenna 434.”; see also [0125]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dulberg to incorporate the teachings of Kelkar identifying the one or more swarms comprises: detecting a presence of one or more other vehicles travelling with the vehicle and communicating data corresponding to the identified swarm to the remote data server, for reducing traffic congestion by managing the traffic signal based on the real-time traffic flow towards a certain direction.
Regarding claim 18, Dulberg further discloses a method, comprising storing, by at least one traffic light of the plurality of traffic lights, traffic light timing data (see [0105], where “a receiver consistent with the disclosure may be mounted on a traffic light, a lamppost, a billboard, a cellular antenna, among others”; see also [0162], where “the system may provide first vehicle 1100 at least one notice 1214 including environmental data, such as traffic/navigation updates, light conditions, weather conditions, and the like”; see also [0174], where “The processing device may use the stored locations and the stored data to determine at least one traffic management action, for example, traffic light timing schedule”; see also fig 3);
communicating, by the at least one traffic light of the plurality of traffic lights, the traffic light timing data to the remote data server (see [0105], where “In one embodiment, a receiver consistent with the disclosure may be mounted on a traffic light, a lamppost, a billboard, a cellular antenna, among others.”; see also [0162], where “Consistent with another aspect of the present disclosure, the system (e.g., local system 100) may include at least one transmitter that enables a bi-directional communication between the system and the vehicles.”; see also fig 3);
determining, by the processor of the remote data server, the adjusted traffic light timing data based on the  traffic light timing data and the (see  may then determine the traffic management action based on the locations and the velocities of the first and second vehicles. For example, system 2700 may determine the amount of time it will take vehicle 2735A to pass through intersection 2705, and may adjust the timing of traffic lights 2725A and 2725B accordingly, to facilitate efficient flow of traffic. For example, system 2700 may cause traffic light 2725A to change to red just after vehicle 2735A has passed through the intersection, where after traffic light 2725B can change to green, to allow traffic flow across the other traffic lanes of intersection 2705.”).
Dulberg does not disclose a system to identify a swarm and determining …adjusted traffic light timing data based on the event data.
However Kelkar further discloses a system to identify a swarm (see fig 20, where traffic scenario on a roadway having different groupings of vehicles are shown. 2012 represents one swarm. 2022 represents another swarm and 2024 represents another swarm; see also [0122], where “At block 704, the method 700 includes the rendezvous module 102 identifying a vehicle associated with the cooperation goal.”; identifying vehicle associated with the cooperative goal is interpreted as identifying a swarm (group of vehicles). see also [0296]).
identify a swarm, for reducing traffic congestion by managing the traffic signal based on the real-time traffic flow towards a certain direction.
Dulberg in view of Kelkar does not disclose a system to determine …adjusted traffic light timing data based on the event data.
However Delia further discloses a system to determine …adjusted traffic light timing data based on the event data (see [0021], where “a system and method for controlling and adjusting traffic light timing patterns to accommodate special events in response to a statistical analysis of projected traffic volumes based on standard deviations from a scheduled point in time.”; see also [0027], where “a traffic light control algorithm module structured and/or programmed to receive the input variables from the input variable module, to determine light status control information for the first traffic light, and to output the light status control information to the first traffic light to control operation of the first traffic light; wherein the plurality of input variables includes at least a first event prediction related variable.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dulberg in view of Kelkar to incorporate the teachings of Delia by including the above feature, determine …adjusted traffic light timing data based on the event data, for planning an optimal driving trajectory, increasing the fuel-efficiency for the vehicle, reducing traffic congestion in an area, which could also lead to reducing chances of collisions.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0242922 (“Dulberg”), in view of US 2020/0312155 (“Kelkar”), in view of US 2010/0171640 (“Delia”), and in view of US 2020/0070834 (“Mizoguchi”), as applied to claims 15 and 16 above, and further in view of US 2019/0236959 (“Belapurkar”).
Regarding claim 17, Dulberg further discloses a method, wherein identifying the (see [0139], where “For example, in some cases, road users may have a directional electromagnetic emitter ( e.g., a proximity radar motion sensor).”), and the location data corresponding with the identified (see [0019], where “The method may include detecting a plurality of electromagnetic emissions originating from vehicles in a vicinity of the intersection. The method may further include receiving signal information, wherein the signal information is representative of at least some of the plurality of electromagnetic emissions. The method may further include determining substantially in real-time locations of a plurality of vehicles approaching the intersection based on the received signal information.”; see also [0109], where “In cases where the vehicle can geo-locate itself based on other measures (e.g., GPS), the disclosed system may validate and verify the measurements made by the vehicle itself.”).
Dulberg teaches location data and sending location data to a remote server. Dulberg also teaches a vehicle proximity sensor. Although Dulberg discloses a live dynamic map of the road area including each vehicles’ geo-location, trajectory, speed, and acceleration, Dulberg does not a method for identifying the one or more swarms by identifying a frontmost and rearmost vehicle.
However Kelkar further discloses a method for identifying the one or more swarms (see fig 20, where traffic scenario on a roadway having different groupings of vehicles are shown. 2012 represents one swarm. 2022 represents another swarm and 2024 represents another swarm; see also [0122], where “At block 704, the method 700 includes the rendezvous module 102 identifying a vehicle associated with the cooperation goal.”; identifying vehicle associated with the cooperative goal is interpreted as identifying a swarm (group of vehicles). see also [0296]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dulberg to incorporate the teachings of Kelkar by including the above feature, identifying the one or more swarms, for reducing traffic congestion by managing the traffic signal based on the real-time traffic flow towards a certain direction.
Dulberg in view of Kelkar, Delia and Mizoguchi does not disclose a method for identifying a frontmost and rearmost vehicle.
However, Belapurkar further discloses a method for identifying a frontmost vehicle and a rearmost vehicle within a swarm (see figure 6 and [0062]. One of the embodiments of Belapurkar is geared towards forming, and positioning vehicles accordingly in a swarm to take advantage of drafting that otherwise wouldn’t be possible (see [0006]). In doing-so, Belapurkar identifies a leading vehicle, and a last vehicle within the swarm for positioning purposes (i.e. to . 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Dulberg in view of Kelkar, Delia and Mizoguchi to incorporate the teachings of Belapurkar by including the above feature, identifying a frontmost vehicle and a rearmost vehicle within a swarm, for tracking the leader vehicle and the last vehicle on the swarm/group and reducing traffic congestion.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0242922 (“Dulberg”), in view of US 2020/0312155 (“Kelkar”), in view of US 2010/0171640 (“Delia”), and in view of US 2020/0070834 (“Mizoguchi”), as applied to claim 15 above, and further in view of US 2019/0122548 (“Sakuma”).
Regarding claim 19, Dulberg in view of Kelkar, Delia and Mizoguchi does not disclose the following limitation:
communicating, by the transceiver of the remote data server, the adjusted traffic light timing data to one or more vehicles of the plurality of vehicles.
However Sakuma discloses a method comprising communicating, by the transceiver of the remote data server, the adjusted traffic light timing data to one or more vehicles of the plurality of vehicles (see [0020], where “transmitting information indicating timing of change of the traffic light to the green light based on the stored period of change, to a vehicle which approaches the intersection”; see also [0009] and [0020]).
communicating, by the transceiver of the remote data server, the adjusted traffic light timing data to one or more vehicles of the plurality of vehicles, for planning an optimal driving trajectory, increasing the fuel-efficiency for the vehicle, reducing traffic congestion in an area, which could also lead to reducing chances of collisions.
Response to Arguments
Applicant’s arguments with respect to claim 1-6, 8-13 and 15-19 have been considered but are moot because the arguments do not apply to the new combination used in the current rejection that is due to the newly added claim amendments.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2020/0284594 (“Wang”) discloses a system wherein vehicle collect and transmit real-time weather information.
US 10,600,319 (“Shuff”) discloses an adaptive traffic signal based on the weather conditions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /
 Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664